DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
In this instance claim 29 appears to conflict with its parent claim (i.e. see related 112(d) rejection below) and sets forth a limitation “an open distal end of the inner member” which in tandem with parent claim 26’s limitation “the inner member defining a second mouth extending through a lateral wall of the inner member” sets forth the requirement for a mouth that is both open at the end and open on a lateral wall which is not found in the originally filed disclosure and therefore constitutes new matter. The examiner notes that no enablement issue is raised is it is clearly feasible to construct such a mouth (e.g. see the McGurk art recited below, specifically e.g. Fig. 4 thereof); however, there is no single embodiment in the applicant’s originally filed disclosure which possesses this sort of structure or which otherwise possesses a mouth comprising both the open distal end and extending through the lateral wall in the claimed configuration relative to the other mouth.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070225559 A1 by Clerc et al. (hereafter Clerc, previously of record) further in view of US 20120065542 A1 by Hibner et al. (hereafter Hibner, previously of record) further in view of US 20100271012 A1 by Patterson et al. (hereafter Patterson, previously of record), and further in view of either or both of US 2008/0183201 A1 by Sascha Berberich (hereafter Berberich, previously of record) or US 2007/0208272 A1 by James Voegele (hereafter Voegele, previously of record).

Clerc teaches the following:
[claim 7] A biopsy tool (this is a tool for biopsy as per Clerc [0002]-[0005] and [0020]), comprising:
an elongated flexible body defining a distal end (see Clerc’s Fig. 1 and note that either the flexible body 52 of the bronchoscope 50 or the flexible body 11 of the catheter 10 contained therein would qualify, the distal ends being depicted at the bottom of Fig. 1 and also labeled as part 12 for the end of part 10; see also [0021]);

[claim 10] The biopsy tool according to claim 7, wherein the distal biopsy member is configured to connect to a vacuum source for applying suction adjacent the open distal end of the inner member (this is taught in both references with Clerc’s teachings being at [0028]; and/or see the 103(a) analysis below).
[claim 15] The biopsy tool according to claim 7, further including a handle portion interconnecting the elongated flexible body and the distal biopsy member (this is taught in both references with Clerc’s teachings being at [0021] and Fig. 1 part 54 or [0039] where the inserted flexible devices are connected to handles; and/or see the 103(a) analysis below).
While Clerc certainly teaches a biopsy tool, Clerc leaves out all description of the particulars of the distal biopsy member as his invention does not contain that structure but rather is meant to accommodate/receive an externally provided biopsy tool (see [0028] noting “the working channel 24 is disposed in the shaft 11 of the catheter 10 and is a conduit for receiving ... tools to take biopsies”). To that end it can be seen therefore that Clerc fails to expressly teach a distal biopsy member of the sort which includes:
“an outer member defining a body portion and a head portion disposed adjacent to and distal of the body portion, the body portion including a sensor assembly including at least one location sensor configured to enable detection of a location of the sensor assembly within a patient’s airways, the head portion defining a distal end cap and having a mouth extending through a lateral wall thereof proximal of the distal end cap, the distal end cap defining a blunt distal end portion to inhibit the distal end cap from puncturing tissue, …; and

However, Hibner in the same or eminently related field of biopsy devices (see Hibner’s Title or Abstract) teaches a particular distal biopsy member (i.e. tissue cutting arrangement) which has the bulk of these particulars as follows:
an outer member (see Hibner’s Figs. 3-4 part 21) defining a body portion and a head portion disposed adjacent to and distal of the body portion (see Hibner’s Figs. 3-4 and note that the body is the bulk of 21 and the head is separately labeled as 22), … the head portion defining a distal end cap (see Hibner’s Figs. 3-4 part 22 and note that the head is an end cap) and having a mouth extending through a lateral wall thereof proximal of the distal end cap (see Hibner’s Figs. 3-4 noting lateral aperture 23), the distal end cap defining a blunt distal end portion to inhibit the distal end cap from puncturing tissue (see Hibner’s [0044] and note that the depiction in Figs. 3-4 is only exemplary and that the tip can instead be explicitly blunt); and
an inner member (see Hibner’s Figs. 3-4 part 50) … disposed within the outer member such that … member (see Hibner’s Fig. 3 noting that at full extension part 50 is still within part 21/still behind part 22), the inner member defining an open distal end having a sharpened rim positioned adjacent the mouth of the outer member (see Hibner’s Figs. 3-4 part 51 which is an open distal end, best viewed in the retracted position shown in Fig. 4).
[claim 9] The biopsy tool according to claim 7, wherein the inner member is rotatable relative to the outer member (as per Hibner at [0044] the inner member can rotate and translate relative to the outer member).
Additionally and for the sake of completeness the examiner notes that Hibner’s invention is also teaches that the distal biopsy member is configured to connect to a vacuum source for applying suction 
Furthermore, while Clerc teaches the need for a biopsy device as above it is pertinent to note, at least in the alternate, that Hibner also teaches that the biopsy device can be used in such a setting (Hibner [0120]) and/or that Hibner goes on to teach that such an arrangement has advantages (the arrangement can be used to collect multiple samples as per [0043], the parts are reusable and serializable as per [0121]-[0122]) which can serve as motivation to combine or an acknowledgement that the prior art teaches this to be a suitable arrangement for obtaining biopsy samples.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to modify the invention of Clerc to incorporate the distal biopsy member taught by Hibner either because Clerc needs a biopsy device and Hibner provides a suitable one (i.e. see MPEP 2144.07) or because Hibner’s distal biopsy member in particular is advantageous as it allows one to obtain multiple samples and can be sterilized and reused.
Additionally, in the foregoing rejection the features relating to the sensor assembly were omitted and replaced by ellipses and will be addressed hereinafter. In regards to the sensor assembly, both Clerc and Hibner provide relevant teachings as the arts recognize or otherwise obviate the need to employ a sensor assembly (e.g. Clerc teaches that one should employ a positioning system as per Clerc’s [0019] and even states what sort of positioning systems are appropriate see Clerc’s [0004]-[0005], [0018], and [0028] which necessitates using some sensor assembly; likewise, Hibner’s invention is for use inside the body where the interaction between the biopsy tip and the target tissue cannot be 
However Patterson in the related field of location sensors (see Patterson’s Abstract) teaches a remote sensing device that is intended to be attached to an object of the user’s choice and allows the user to determine the position and orientation of the object when it cannot be observed directly (see [0012] and note that this is for determining position and orientation of things which are remote and that the receiver is configured to be mounted on, attached to, or otherwise coupled to the remote object) where the receiver coil has all of the claimed properties (see Patterson’s Fig. 1 noting that the three coil loops L_r1-L_r3 are circular loops so as to be arcuate by depiction and by definition; then see [0039] and [0129] which define that these are each mutually perpendicular/orthogonal and share a common center point which, by virtue of being circular, means that all points are equidistant from the common center by an amount that is the radius of the coil). 

Further additionally in the foregoing the examiner omitted the newly added limitations that the inner member be “fixedly disposed … such that the outer and inner members are unmoving relative to each other” because the foregoing references do no, on their own, teach this explicitly.
However, it appears obvious to fix the device such that it does not either/both rotate or reciprocate as follows:

Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, Hibner, and Patterson to include a fixing element as taught by Berberich in order to make the handling of the device more user friendly.
Alternatively or additionally, Voegele teaches a similar invention in the same field of endeavor (see Abstract) and further teaches that it is advantageous to (longitudinally) fix the inner member relative to the outer member (see [0008]-[0010], Figs. 2, [0023]-[0028], or claims 5/7 where it is clear that fixing the relative position along the longitudinal axis advantageously allows on to obtain multiple types of biopsies and further allows for safety during insertion as the biopsy port (and its blades) can be kept closed as is done in Fig. 2A).
Therefore and in the alternate it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, Hibner, and Patterson to include fixing means taught by Voegele in order to improve safety during insertion.

Claims 26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Clerc in view of US 4850354 A by McGurk et al. (hereafter McGurk, previously of record) further in view of Patterson and further in view of either or both of Berberich or Voegele.

Clerc teaches the following: 26. A biopsy tool (this is a tool for biopsy as per [0002]-[0005] and [0020]), comprising:
an elongated flexible body defining a distal end (see Fig. 1 and note that either the flexible body 52 of the bronchoscope 50 or the flexible body 11 of the catheter 10 contained therein would qualify, 
a distal biopsy member disposed at the distal end of the elongated flexible body (the lumen 24 of catheter 10  is meant for use with a biopsy device as per [0020] and [0028]), the distal biopsy member including (addressed below in the 103(a) analysis):
While Clerc certainly teaches a biopsy tool, Clerc leaves out all description of the particulars of the distal biopsy member as his invention does not contain that structure but rather is meant to accommodate/receive an externally provided biopsy tool (see [0028] noting “the working channel 24 is disposed in the shaft 11 of the catheter 10 and is a conduit for receiving … tools to take biopsies”). To that end it can be seen therefore that Clerc fails to expressly teach a distal biopsy member of the sort which includes: 
an outer member defining a body portion and a head portion disposed adjacent to and distal of the body portion, the head portion defining a distal end cap and having a mouth extending through a lateral wall thereof proximal of the distal end cap; and
an inner member … disposed within the outer member ..., the inner member defining a second mouth extending through a lateral wall of the inner member and positioned adjacent the first mouth, the inner member including a sharpened rim disposed adjacent the mouth of the outer member.
However, McGurk in the same or eminently related field of biopsy devices (Abstract) teaches a particular distal biopsy member (see Figs. 3-9 or see left side of Fig. 1) which has the bulk of these particulars as follows:
an outer member defining a body portion and a head portion disposed adjacent to and distal of the body portion, the head portion defining a distal end cap and having a first mouth extending through a lateral wall thereof proximal of the distal end cap (see Fig. 3 and note the 
an inner member disposed within the outer member and inhibited from extending distal of the distal end cap of the outer member, the inner member defining a second mouth extending through a lateral wall of the inner member and positioned adjacent the first mouth, the inner member including a sharpened rim disposed about the second mouth (see Fig. 3 and note that inner member 17 is contained within the distal end cap of the outer member and has a second mouth 79 which includes a cutting edge 81; then see Figs. 5-6 and note that the second mouth 79 is adjacent the first mouth 45 when assembled).
Furthermore, while Clerc himself teaches the need for a biopsy device it is pertinent to note, at least in the alternate, that McGurk goes on to teach that this arrangement in particular is advantageous (see col. 1 lines 35-44 noting that this arrangement is configured such that “the cutting ability is improved, consistency is enhanced and the likelihood of clogging is reduced”) which can serve as motivation to combine or an acknowledgement that the prior art teaches this to be a suitable arrangement for obtaining biopsy samples.
	Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to modify the invention of Clerc to incorporate the distal biopsy member taught by McGurk either because Clerc needs a biopsy device and McGurk provides a suitable one (i.e. see MPEP 2144.07) or because McGurk’s distal biopsy member in particular is advantageous as it allows one to make consistent cuts while avoiding clogs.
Additionally, while McGurk is clearly for use inside the body (e.g. col. 2 lines 41-64) where the position of the tip cannot be observed, the examiner notes that McGurk does not contain a location sensor and therefore adding McGurk's distal biopsy member to Clerc does not expressly teach that the invention includes: “a sensor assembly disposed within the body portion including at least one location 
However Patterson in the related field of location sensors (see Patterson’s Abstract) teaches a remote sensing device that is intended to be attached to an object of the user’s choice and allows the user to determine the position and orientation of the object when it cannot be observed directly (see [0012] and note that this is for determining position and orientation of things which are remote and that the receiver is configured to be mounted on, attached to, or otherwise coupled to the remote object) where the receiver coil has all of the claimed properties (see Patterson’s Fig. 1 noting that the three coil loops L_r1-L_r3 are circular loops so as to be arcuate by depiction and by definition; then see [0039] and [0129] which define that these are each mutually perpendicular/orthogonal and share a common center point which, by virtue of being circular, means that all points are equidistant from the common center by an amount that is the radius of the coil). 
Therefore it would also have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the combined device of Clerc and McGurk with the three coil sensor arrangement of the sort taught by Patterson in order to either select a sensor assembly of a sort which is understood to be suitable  (i.e. see MPEP 2144.07 in light of Clerc’s above cited statements which call for the use of a location sensor of the sort known in the prior art and set forth the requirements for being suitable including that the sensor “… is preferably part of a position measuring system … that measures the position of the sensor element … relative to a three-dimensional frame of reference. The position sensor element 80 may be any suitable tracking device, such as, for example, a device with a magnetically responsive/active section that provides position and orientation information”; which area 
Further additionally in the foregoing the examiner omitted the newly added limitations that the inner member be “fixedly disposed … such that the outer and inner members are unmoving relative to each other” because the foregoing references do no, on their own, teach this explicitly.
However, it appears obvious to fix the device such that it does not either/both rotate or reciprocate as follows:
Berberich teaches a similar invention in the same field of endeavor (see Abstract) and further teaches that it is advantageous to (rotationally) fix the inner member relative to the outer member ([0013] states this plainly including how and why).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, McGurk, and Patterson to include a fixing element as taught by Berberich in order to make the handling of the device more user friendly.
Alternatively or additionally, Voegele teaches a similar invention in the same field of endeavor (see Abstract) and further teaches that it is advantageous to (longitudinally) fix the inner member relative to the outer member (see [0008]-[0010], Figs. 2, [0023]-[0028], or claims 5/7 where it is clear that fixing the relative position along the longitudinal axis advantageously allows on to obtain multiple 
Therefore and in the alternate it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, McGurk, and Patterson to include fixing means taught by Voegele in order to improve safety during insertion.

Regarding claim 29, McGurk further teaches: 29. The biopsy tool according to claim 26, wherein the distal biopsy member is configured to connect to a vacuum source for applying suction adjacent an open distal end of the inner member (see McGurk col. 3 lines 30-41 and see also McGurk’s inner member, e.g. at Figs.3-6 noting the mouth part in question 79 extends both to the distal end and through a portion of the side wall so as to read on the claimed configuration).

Regarding claims 30-32 Clerc teaches the following: A biopsy tool (this is a tool for biopsy as per [0002]-[0005] and [0020]), comprising:
[claim 31] an elongated flexible body defining a distal end, (see Fig. 1 and note that either the flexible body 52 of the bronchoscope 50 or the flexible body 11 of the catheter 10 contained therein would qualify, the distal ends being depicted at the bottom of Fig. 1 and also labeled as part 12 for the end of part 10; see also [0021]);
wherein the inner and outer members are disposed at the distal end of the elongated flexible body (the lumen 24 of catheter 10  is meant for use with a biopsy device as per [0020] and [0028], where the contents of the biopsy device including that they comprise an inner and outer member is addressed below in the 103(a) analysis);
[claim 32] further comprising a handle portion interconnected to the inner member via the elongated flexible body (this is taught in both references as follows: see Clerc [0021] and Fig. 1 part 54 
While Clerc certainly teaches a biopsy tool, Clerc leaves out all description of the particulars of the distal biopsy member as his invention does not contain that structure but rather is meant to accommodate/receive an externally provided biopsy tool (see [0028] noting “the working channel 24 is disposed in the shaft 11 of the catheter 10 and is a conduit for receiving … tools to take biopsies”). To that end it can be seen therefore that Clerc fails to expressly teach a distal biopsy member of the sort which comprises: 
“an outer member defining a body portion and a head portion disposed adjacent to and distal of the body portion, the head portion defining a distal end cap and having a mouth extending through a lateral wall thereof proximal of the distal end cap; an inner member … disposed within the outer member …; … wherein at least one of the inner member or the outer member defines a sharpened edge configured to cut tissue extending through the mouth of the outer member”
However, McGurk in the same or eminently related field of biopsy devices (Abstract) teaches a particular distal biopsy member (see Figs. 3-9 or see left side of Fig. 1) which has these particulars as follows:
an outer member defining a body portion and a head portion disposed adjacent to and distal of the body portion, the head portion defining a distal end cap and having a mouth extending through a lateral wall thereof proximal of the distal end cap (see McGurk’s Fig. 3 and note the outer tube 15 has a body 37 and head defining an end cap 39 at the distal end as well as a mouth 45 extending though a lateral wall of the body before the end cap);

wherein at least one of the inner member or the outer member defines a sharpened edge configured to cut tissue extending through the mouth of the outer member (see McGurk’s Fig. 6 which shows the cutting in action (noting rotation and partially obscured outer mouth) via cutting edges 47, 49, and 81).
Furthermore, while Clerc himself teaches the need for a biopsy device it is pertinent to note, at least in the alternate, that McGurk goes on to teach that this arrangement in particular is advantageous (see col. 1 lines 35-44 noting that this arrangement is configured such that “the cutting ability is improved, consistency is enhanced and the likelihood of clogging is reduced”) which can serve as motivation to combine or an acknowledgement that the prior art teaches this to be a suitable arrangement for obtaining biopsy samples.
	Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to modify the invention of Clerc to incorporate the distal biopsy member taught by McGurk either because Clerc needs a biopsy device and McGurk provides a suitable one (i.e. see MPEP 2144.07) or because McGurk’s distal biopsy member in particular is advantageous as it allows one to make consistent cuts while avoiding clogs.
Additionally, while McGurk is clearly for use inside the body (e.g. col. 2 lines 41-64) where the position of the tip cannot be observed, the examiner notes that McGurk does not contain a location sensor and therefore adding McGurk's distal biopsy member to Clerc does not expressly teach that the invention includes: “a sensor assembly disposed within the body portion including at least one location sensor configured to enable detection of a location of the sensor assembly within a patient’s airways,” “a location sensor disposed within the body portion and configured to enable detection of a location of 
However Patterson in the related field of location sensors (see Patterson’s Abstract) teaches a remote sensing device that is intended to be attached to an object of the user’s choice and allows the user to determine the position and orientation of the object when it cannot be observed directly (see [0012] and note that this is for determining position and orientation of things which are remote and that the receiver is configured to be mounted on, attached to, or otherwise coupled to the remote object) where the receiver coil has all of the claimed properties (see Patterson’s Fig. 1 noting that the three coil loops L_r1-L_r3 are circular loops so as to be arcuate by depiction and by definition; then see [0039] and [0129] which define that these are each mutually perpendicular/orthogonal and share a common center point which, by virtue of being circular, means that all points are equidistant from the common center by an amount that is the radius of the coil). 
Therefore it would also have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the combined device of Clerc and McGurk with the three coil sensor arrangement of the sort taught by Patterson in order to either select a sensor assembly of a sort which is understood to be suitable  (i.e. see MPEP 2144.07 in light of Clerc’s above cited statements which call for the use of a location sensor of the sort known in the prior art and set forth the requirements for being suitable including that the sensor “… is preferably part of a position measuring system … that measures the position of the sensor element … relative to a three-dimensional frame of reference. The position sensor element 80 may be any suitable tracking device, such as, for example, a device with a magnetically responsive/active section that provides position and orientation information”; which area features covered in the citations of Patterson above (e.g. [0039]-[0040]) so as to establish that the sensor known in the prior art and taught by Patterson is the sort of sensor called for and suitable for use 
Further additionally in the foregoing the examiner omitted the newly added limitations that the inner member be “fixedly disposed … such that the outer and inner members are unmoving relative to each other” because the foregoing references do no, on their own, teach this explicitly.
However, it appears obvious to fix the device such that it does not either/both rotate or reciprocate as follows:
Berberich teaches a similar invention in the same field of endeavor (see Abstract) and further teaches that it is advantageous to (rotationally) fix the inner member relative to the outer member ([0013] states this plainly including how and why).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, McGurk, and Patterson to include a fixing element as taught by Berberich in order to make the handling of the device more user friendly.
Alternatively or additionally, Voegele teaches a similar invention in the same field of endeavor (see Abstract) and further teaches that it is advantageous to (longitudinally) fix the inner member relative to the outer member (see [0008]-[0010], Figs. 2, [0023]-[0028], or claims 5/7 where it is clear that fixing the relative position along the longitudinal axis advantageously allows on to obtain multiple types of biopsies and further allows for safety during insertion as the biopsy port (and its blades) can be kept closed as is done in Fig. 2A).
.

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over McGurk in view of Patterson further in view of either or both of Berberich or Voegele.

McGurk teaches the following: 30. A biopsy tool (Abstract), comprising:
an outer member defining a body portion and a head portion disposed adjacent to and distal of the body portion, the head portion defining a distal end cap and having a mouth extending through a lateral wall thereof proximal of the distal end cap (see McGurk’s Fig. 3 and note the outer tube 15 has a body 37 and head defining an end cap 39 at the distal end as well as a mouth 45 extending though a lateral wall of the body before the end cap);
an inner member … disposed within the outer member … (see McGurk’s Fig. 3 and note that inner member 17 is contained within the distal end cap of the outer member; then see Fig. 6 and note that this is rotatable therein); and
wherein at least one of the inner member or the outer member defines a sharpened edge configured to cut tissue extending through the mouth of the outer member (see McGurk’s Fig. 6 which shows the cutting in action (noting rotation and partially obscured outer mouth) via cutting edges 47, 49, and 81).
While McGurk teaches the foregoing and while McGurk is clearly for use inside the body (e.g. col. 2 lines 41-64) where the position of the tip cannot be observed, McGurk is notable silent as to detecting the location of the biopsy tooltip and therefore McGurk fails to teach that the invention includes: “a location sensor disposed within the body portion the location sensor including three coils 
However Patterson in the related field of location sensors (see Patterson’s Abstract) teaches a remote sensing device that is intended to be attached to an object of the user’s choice and allows the user to determine the position and orientation of the object when it cannot be observed directly (see [0012] and note that this is for determining position and orientation of things which are remote and that the receiver is configured to be mounted on, attached to, or otherwise coupled to the remote object) where the receiver coil has all of the claimed properties (see Patterson’s Fig. 1 noting that the three coil loops L_r1-L_r3 are circular loops so as to be arcuate by depiction and by definition; then see [0039] and [0129] which define that these are each mutually perpendicular/orthogonal and share a common center point which, by virtue of being circular, means that all points are equidistant from the common center by an amount that is the radius of the coil). 
Therefore it would have been obvious to a person having ordinary skill in the art to improve the invention of McGurk with the use of a sensor arrangement of the sort taught by Patterson in order to advantageously allow the device to be tracked during the surgical procedure (see Patterson’s Abstract and note that “The position and orientation of the receiver and the remote object coupled thereto is determined” which is a large advantage over systems where the object, i.e. biopsy tool in the context of this combination, cannot be observed or its position or orientation determined; particularly when given the implications of failing to remove the correct tissue due to misplacement (e.g. removing healthy tissue) that are implicit in the combination).
fixedly disposed … such that the outer and inner members are unmoving relative to each other” because the foregoing references do no, on their own, teach this explicitly.
However, it appears obvious to fix the device such that it does not either/both rotate or reciprocate as follows:
Berberich teaches a similar invention in the same field of endeavor (see Abstract) and further teaches that it is advantageous to (rotationally) fix the inner member relative to the outer member ([0013] states this plainly including how and why).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, McGurk, and Patterson to include a fixing element as taught by Berberich in order to make the handling of the device more user friendly.
Alternatively or additionally, Voegele teaches a similar invention in the same field of endeavor (see Abstract) and further teaches that it is advantageous to (longitudinally) fix the inner member relative to the outer member (see [0008]-[0010], Figs. 2, [0023]-[0028], or claims 5/7 where it is clear that fixing the relative position along the longitudinal axis advantageously allows on to obtain multiple types of biopsies and further allows for safety during insertion as the biopsy port (and its blades) can be kept closed as is done in Fig. 2A).
Therefore and in the alternate it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, McGurk, and Patterson to include fixing means taught by Voegele in order to improve safety during insertion.


Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080132930 A1 by Lubock et al. (hereafter Lubock, previously of record) further in view of Patterson further in view of either or both of Berberich or Voegele.

Lubock teaches the following: 30. A biopsy tool (Abstract), comprising:
an outer member defining a body portion and a head portion disposed adjacent to and distal of the body portion, the head portion defining a distal end cap and having a mouth extending through a lateral wall thereof proximal of the distal end cap (see Fig. 2 part 14 noting end cap 20 and mouth 22 on the lateral wall);
an inner member … disposed within the outer member … (see Figs 2+ (all higher number depict the inner member) as pictured noting for example the inner member 16 includes sharpened rim 30 and 16 wherein this is inhibited extending past the distal end cap via its configuration as depicted in Fig. 2)); and
wherein at least one of the inner member or the outer member defines a sharpened edge configured to cut tissue extending through the mouth of the outer member (see cutting edge 24 of the outer member and/or cutting edge 30 of the inner member; wherein the inner member 16 is configured to rotate (Fig. 2 noting the arrows) which helps sever tissues as per [0054]).
While Lubock is clearly for use inside the body (e.g. Abstract) where the position of the tip cannot be observed, the examiner notes that Lubock does not contain a location sensor and therefore Lubock does not expressly teach that the invention includes: “a location sensor disposed within the body portion the location sensor including three coils configured to enable detection of a location of the body portion within a patient’s airways, the three coils oriented to lie in perpendicular planes relative to one another and sharing a common center reference point such that each point along each surface along each surface of each coil is equidistant from the common center reference point,”.

Therefore it would have been obvious to a person having ordinary skill in the art to improve the invention of Lubock with the use of a sensor arrangement of the sort taught by Patterson in order to advantageously allow the device to be tracked during the surgical procedure (see Patterson’s Abstract and note that “The position and orientation of the receiver and the remote object coupled thereto is determined” which is a large advantage over systems where the object, i.e. biopsy tool in the context of this combination, cannot be observed or its position or orientation determined; particularly when given the implications of failing to remove the correct tissue due to misplacement (e.g. removing healthy tissue) that are implicit in the combination).
Further additionally in the foregoing the examiner omitted the newly added limitations that the inner member be “fixedly disposed … such that the outer and inner members are unmoving relative to each other” because the foregoing references do no, on their own, teach this explicitly.
However, it appears obvious to fix the device such that it does not either/both rotate or reciprocate as follows:

Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, McGurk, and Patterson to include a fixing element as taught by Berberich in order to make the handling of the device more user friendly.
Alternatively or additionally, Voegele teaches a similar invention in the same field of endeavor (see Abstract) and further teaches that it is advantageous to (longitudinally) fix the inner member relative to the outer member (see [0008]-[0010], Figs. 2, [0023]-[0028], or claims 5/7 where it is clear that fixing the relative position along the longitudinal axis advantageously allows on to obtain multiple types of biopsies and further allows for safety during insertion as the biopsy port (and its blades) can be kept closed as is done in Fig. 2A).
Therefore and in the alternate it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the device of Clerc, McGurk, and Patterson to include fixing means taught by Voegele in order to improve safety during insertion.


Regarding claim 33, Lubock further teaches: The biopsy tool according to claim 20, wherein the inner member defines an open distal end, the open distal end defining the sharpened edge (see Lubock’s Figs 2+ (all higher number depict the inner member) as pictured noting for example the inner member 16 is open at its distal end 32 and includes sharpened rim 30)).

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 03/26/2020, with respect to the rejection(s) of claim(s) 7, 10, 15, 18, 26, and 29-33 under 103(a) under various combinations of Clerc, Hibner, Patterson, Berberich, Voegele, McGurk, and Lubock have been fully considered but they are not persuasive.
As an initial note the rejection above is a new grounds of rejection responsive to the claim amendment. However, since the applicant’s arguments are, by-in-large, still applicable since they discuss Berberich and Voegele in detail the examiner will still respond to the written arguments as follows:
The applicant’s arguments can roughly be split into two tenants wherein the applicant opines 1) that the invention as amended is configured so as to have the inner member be fixed and unmoving relative to the outer member and 2) that the examiner’s additional arts of Berberich and Voegele brought in to show why one of ordinary skill in the art would seek to modify the invention to be fixed only accomplish temporary fixation (e.g. during insertion) and are not permanently affixed during use of the invention to obtain a biopsy sample.
In regards to the first portion the examiner respectfully disagrees in part with the first tenant of the applicant’s arguments because while the claims clearly state that the inner and outer members are fixed relative to one another this is an apparatus which “comprises” an arrangement that is “configured” or “structured” to accomplish such functional language. It could easily be the case that this could be accomplished by a temporary structure as this is not precluded by the claim language and the claim is drafted in an open format so the conclusion is actually incorrect as the claim language is not as limiting as the applicant appears to believe it to be. Additionally and for compact prosecution purposes the examiner notes that this may be, at least in part, because the applicant is discussing the use of the 
In regards to the second tenant of the arguments the examiner whole heartedly agrees with the applicant’s characterization of the art and would even go so far as to remark that if the applicant was claiming a method of using their structures to take a biopsy sample then the examiner’s currently applied art would seemingly be insufficient to reject such a hypothetical claim. However, and very importantly, the claims recite only apparatuses. This alone renders the conclusion drawn by the applicant on the basis of how the prior art is used to be invalid and therefore unconvincing on its face. The examiner notes that contrary to the applicant’s conclusion, Berberich and Voegele do teach exactly the sort of limitations that read on the claim language because they add structures fully capable of the function of fixing the inner and outer members. Moreover and for compact prosecution purposes the examiner notes that switching to a method (of any kind) would be switch of invention and also that other methods of using the invention (e.g. a method of inserting a biopsy device with fixed inner-outer members) would likely still be rejectable under such art which may be of interest to the applicant should the chose to purse such methods in CON/DIV applications.
Therefore and for the foregoing reasons the examiner is not convinced by the arguments to remove the 103(a) rejection, at least when modified to incorporated the debated arts of Berberich and/or Voegele. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793